                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

VIRGIN MOBILE USA, L.P.,                         )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )      Case No. 2:17-cv-02524-JAR
                                                 )
PAT APPLE, SHARI FEIST ALBRECHT,                 )
and JAY SCOTT EMLER, in their official           )
capacities as Commissioners of the Kansas        )
Corporation Commission,                          )
                                                 )
                       Defendants.               )

                       SECOND AMENDED SCHEDULING ORDER

       On March 1, 2019, plaintiff Virgin Mobile USA, L.P. and defendants Pat Apple,

Shari Feist Albrecht, and Jay Scott Emler, jointly moved to enter an amended scheduling

order (ECF No. 64).

       Upon review of the parties’ joint motion and for good cause shown to modify its

Amended Scheduling Order, (ECF No. 44), the court enters this Second Amended

Scheduling Order, as summarized in the table that follows. At the direction of Judge

Robinson, trial has been reset for April 14, 2020.

 EVENT                                         DATE
 Experts disclosed by plaintiff                May 20, 2019

 Experts disclosed by defendants               June 3, 2019

 Rebuttal experts disclosed                    June 7, 2019

 All expert discovery completed                June 28, 2019

 Proposed pretrial order due                   July 3, 2019

 Pretrial conference                           July 11, 2019 at 1:30 p.m.
EVENT                                     DATE
All other potentially dispositive motions August 1, 2019
(e.g., summary judgment) and motions
challenging admissibility of expert
testimony
Trial                                     April 14, 2020 at 9:00 a.m.


     IT IS SO ORDERED.

     Dated March 4, 2019, at Kansas City, Kansas.

                                             s/ James P. O’Hara
                                             James P. O=Hara
                                             U.S. Magistrate Judge
